Case 1:19-cv-00413-SOM-KJM Document 18-1 Filed 11/27/19 Page 1 of 3         PageID #:
                                   141



 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiff
 Wicked Nevada, LLC
                        UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  Wicked Nevada, LLC,                     )   Case No.: 1:19-cv-413-SOM-KJM
                                          )   (Copyright)
                   Plaintiff,             )
      vs.                                 )   MEMORANDUM OF POINTS
                                          )   AND AUTHORITIES IN
  JOHN DOE dba YTS et. al.,               )   SUPPORT OF PLAINTIFF’S
                                          )   MOTION FOR LEAVE TO FILE
                   Defendants.            )   FIRST AMENDED COMPLAINT
                                          )
                                          )
                                          )

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
       PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED
                           COMPLAINT


 I.     BACKGROUND

        Plaintiff Wicked Nevada, LLC, (hereafter: “Plaintiff”) is the owner of the

 copyright for the motion picture “Extremely Wicked, Shockingly Evil and Vile”. See

 Exhibit 3 [Doc. #1-3] to the Complaint [Doc. #1]. Plaintiff is suing Defendant JOHN

 DOE for direct infringement of the Work, and for inducing and contributing to the
Case 1:19-cv-00413-SOM-KJM Document 18-1 Filed 11/27/19 Page 2 of 3            PageID #:
                                   142



 infringement of Defendants DOES 1-16 via his website YTS.LT.

        Subsequent to filing the Complaint, Plaintiff’s counsel later became aware that

 the Company Techmodo Limited, of which Senthil Vijay Segaran is the sole

 shareholder and director, and which is the registered owner of the website YTS.LT

 has been reincorporated or revived as a valid legal entity. By the proposed First

 Amended Complaint (“FAC”), Plaintiff seeks to name Senthil Vijay Segaran as the

 sole Defendant.

 II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 15(a)(2) permits amendment of the

 pleadings with the court’s leave, which the Court should give freely. See Fed. R.

 Civ. P. Rule 15(a)(2). Courts consider bad faith, dilatory motive on the movant’s

 part, undue delay, prejudice to the opposing party, and futility in reviewing a

 Plaintiff’s request to amend the complaint under Rule 15(a). See In re Morris, 363

 F.3d 891, 894 (9th Cir. 2004).

 III.   ARGUMENT

        There is no bad faith, dilatory motive or undue delay on Plaintiff’s part in

 seeking to file the FAC. Moreover, there is no prejudice to Defendant since no

 answer is required of Senthil Vijay Segaran.
Case 1:19-cv-00413-SOM-KJM Document 18-1 Filed 11/27/19 Page 3 of 3              PageID #:
                                   143



           The proposed FAC includes the actual identification of Defendant JOHN

 DOE and deletes the claims against DOES 1-16. Accordingly, the FAC is not

 futile.

 IV.       CONCLUSION

           Applying the liberal standard set forth in Federal Rule of Civil Procedure,

 the Court should grant Plaintiff’s Motion for Leave to File the FAC because there

 is no (i) undue delay, (ii) bad faith, (iii) dilatory motive or (iv) undue prejudice and

 the FAC is not futile.



           DATED: Kailua-Kona, Hawaii, November 27, 2019.


                                     CULPEPPER IP, LLLC


                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                     Attorney for Plaintiff
